Title: From James Madison to William Plumer, 17 November 1821
From: Madison, James
To: Plumer, William


                
                    Dear Sir
                    Montpellier Novr. 17. 1821
                
                I have received the Agricultural Address of your son which you politely inclosed to me. It has handled a very beaten subject in a manner instructive to many and persuasive to all; and is well entitled to the thanks which I tender, with assurances of my great esteem and cordial respects.
                
                    James Madison
                
            